judgment of the court, on a re-hearing, was pronounced by
Rost, J.
The plaintiffs have asked for a re-hearing upon the following points : 1st. That Morgan’s survey gave them a location of which they can avail themselves, notwithstanding the survey subsequently made and approved by the surveyor general. 2d. That there was a sufficient descriptive call in the original title of Bouligny.
Under the act of Congress of the 28th February, 1806, Morgan’s survey was a private survey only, unless it was approved by the surveyor general after confirmation. That act provided, that after confirmation the lands should be resurveyed, if judged necessary, prior to the issuing of patents, under the authority of the person exercising the functions of surveyor general, and at the expense of the parties. If, after confirmation, in the case no other survey had been deemed necessary, and the survey made in 1804 had been approved by the surveyor general, it would probably have been evidence of location from its date. But in 1843 another survey was deemed necessary. It was made under the authority of the surveyor general and approved by him. It seems to us clear, under the act of Congress, that the first survey is no longer to be considered as a portion of the plaintiffs’ title. Land Laws, p. 528, edit. 1828.
2d. There was not in the primitive title of Bouligny a sufficient descriptive call. The call would have been answered by a location on the river at any point *514in the neighborhood of the lake, and equally well by locations on either side of the lake. The location of Dominique Bouligny is purely arbitrary, and cannot avail the plaintiffs.
The re-hearing is refused.